Motion Granted in Part and Order filed August 31, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00753-CV
                                   ____________

                    SUZANNE SONDRUP RON, Appellant

                                         V.

                        AVISHAI RON, ET AL, Appellee


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-19071

                                     ORDER

      On August 28, 2018, appellant filed a motion as asking this court to stay the
temporary injunction order signed August 23, 2018 (“the Injunction”) that is the
subject of this interlocutory appeal. See Tex. R. App. P. 29.3. The motion is
GRANTED IN PART.

      Paragraph 33 of the Injunction signed August 23, 2018, is STAYED until a
final decision by this court on the appeal or until further order of this court. The
remainder of the Injunction remains in effect.

                                  PER CURIAM

Panel consists of Justices Christopher, Busby, and Brown.